DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  lines 7-8 read “each of the switch”, however should recite “each of the switches” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ogino et al (JP 2005-230062).


 	Referring to claims 2-4, Pentax teaches wherein the switch is configured to output an electric signal as the first signal from a sensor (20) to the converter (22 and 25); wherein the sensor (20) is configured to convert an amount of change of 20 a physical quantity detected by the sensor into an amount of voltage as the electric signal, and outputs the electric signal to the converter and wherein the switch includes an input portion (14) and a sensor that 25outputs an electric signal as the first signal based on an operation on the input portion (paragraphs 0024-0034; Figures 1-3).  It is noted that the switch is not positively recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suzuki Akira (JPH0349720).
Referring to claim 1, Akira teaches a medical device (2) comprising: a housing (33); a switch (23a) provided on the housing, and the switch (23) being 5configured to allow switching between a plurality of states and being configured to output a first signal in response to one of the states to which the switching is performed; and a converter (78a, 79a) 10being configured to convert the first signal into a second signal of a different system when the converter receives the output of the first signal, and being configured to output the second signal to an outside configured to detect the second signal (pages Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Referring to claim 7, Akira teaches wherein the switch (23a) is a mechanical switch (pages 3, line 6 through page 4, line 8; Figures 7-10), and the converter is configured to convert a change in 20resistance value as the first signal of the mechanical switch into a voltage as the second signal (pages 3-5).  Furthermore, it is noted that the switch is not positively required.

Referring to claim 10, Akira teaches wherein the plurality of states of the switch (23a) are two states including ON and OFF (pages 3-4; Figure 14).

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Akira (JPH0349720) as applied to claim 1 above, and further in view of Yoshihiro et al (WO/2015/122308).
 	Referring to claims 5 and 8, Akira teaches another switch (23b) provided on the housing, and said another switch being configured to allow switching between the plurality of states and being configured to output the first signal in response to one of 
 	Yoshihiro et al teaches an analogous medical device (1) having a handle unit (6) (paragraphs 0011-0082; Figures 1-17) wherein the handle unit comprises a detection switch (47) and an energy switch (48) (paragraph 0038; Figures 2 and 3).  One terminal of the detection switch (47) and one terminal of the energy switch (48) are connected to a common ground path (K2) (paragraph 0044; Figure 10). The other terminal of the detection switch (47) is connected to a first signal path (KI) via a diode (91A), and the other terminal of the energy switch (48) is connected to the first signal path (Kl) via a diode (9IB) (paragraph 0044, 0047; Figure 10).   Thus, the two switches (47 and 48) have a common output path (Kl). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two switch outputs to input switching control device 67, as taught by Akira et al, via a common path and common terminal, as taught by Yoshihiro et al, in order to combine prior art elements according to known methods to yield predictable results to allow for the various outputs to be into the a common terminal.

 	Referring to claim 6, the modified Akira reference teaches wherein the signal generated by a detection signal generating unit (77) in Akira is an alternating current (refer to paragraph [0045], first sentence, and fig. 11 of Yoshihiro).  Therefore, said signal reads on the toggle signal" defined in claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Ogino et al (JP 2005-230062) as applied to claim 1 above, and further in view of Tadashi et al (JPS63230142).
 	Referring to claim 9, Ogino et al teaches a medical device with a distal end but fails to teach a treatment portion.  Tadashi et al teaches an analogous medical device 
comprising a treatment portion (30) to which energy is transmitted from the outside based on the one of the states of the switch to which the switching is performed (pages 1-4; Figures 1 and 2).   5It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch, as taught by Ogino et al, to control the treatment portion, as taught by Tadashi et al, in order to allow for the transmission of energy from the control device to the treatment portion in order to treat tissue.

 	Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Ogino et al (JP 2005-230062) as applied to claim 1 above, and further in view of Kerr et al (2012/0221004).
 	Referring to claims 11, 13 and 14, Ogino teaches the medical device of claim 1, however fails to teach an energy generator.   Kerr et al teaches an analogous medical device (Figure 1) comprising an energy generator (200) connected to the medical device (paragraph 0028; Figure 1), and including: a detector (308) that is configured to receive the second signal output from the medical device and detects the received signal and 15an output portion that is configured to output energy to the medical device .

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794